443 F.2d 1358
Romiller WILLIAMS et al., Plaintiffs-Appellants,v.HOLLANDALE CONSOLIDATED SCHOOL DISTRICT et al., Defendants-Appellees.
No. 30528.
United States Court of Appeals, Fifth Circuit.
June 17, 1971.

John McCreery, Greenwood, Miss., John C. Brittain, Jr., James A. Lewis, Oxford, Miss., for appellants.
Fred C. DeLong, Jr., L. Carl Hagwood, Greenville, Miss., for appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.

BY THE COURT:

1
The order of the United States District Court for the Northern District of Mississippi, dated August 4, 1970, is affirmed.


2
The district court shall require the school board to file semi-annual reports during the school year similar to those required in United States v. Hinds County School Board, 433 F.2d 611, 618-619 (5th Cir. 1970).


3
Affirmed and remanded with directions.